


110 HR 3757 IH: Alaska Rainforest

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3757
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Ms. DeLauro (for
			 herself, Mr. Berman,
			 Mr. Blumenauer,
			 Mrs. Capps,
			 Mr. Cleaver,
			 Mrs. Davis of California,
			 Mr. Frank of Massachusetts,
			 Mr. Hare, Mr. Hinchey, Ms.
			 Hirono, Mr. Honda,
			 Mr. Inslee,
			 Mr. Langevin,
			 Mr. Larson of Connecticut,
			 Ms. Lee, Mr. Levin, Ms. Zoe
			 Lofgren of California, Mrs. Maloney of
			 New York, Ms. Matsui,
			 Mrs. McCarthy of New York,
			 Ms. McCollum of Minnesota,
			 Mr. McDermott,
			 Mr. George Miller of California,
			 Mr. Moran of Virginia,
			 Ms. Loretta Sanchez of California,
			 Ms. Schakowsky,
			 Mr. Serrano,
			 Mr. Sires,
			 Mr. Stark,
			 Ms. Sutton,
			 Mr. Towns,
			 Mr. Waxman,
			 Mr. Wexler,
			 Mr. Lewis of Georgia, and
			 Mr. Nadler) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To provide additional protections for National Forest
		  System lands in the Tongass National Forest in Alaska through the designation
		  of additional wilderness areas, Land Use Designation II management areas,
		  restoration areas, special management areas, and components of the national
		  wild and scenic rivers system.
	
	
		1.Short title
			(a)Short
			 titleThis Act may be cited
			 as the Alaska Rainforest Conservation
			 Act.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title.
					Sec. 2. Congressional intent.
					Sec. 3. Reference map.
					Title I—Additional Wilderness Areas in Tongass National
				Forest
					Sec. 101. Designation of wilderness areas, Tongass National
				Forest.
					Title II—Land Use Designation II areas in Tongass National
				Forest
					Sec. 201. Designation of additional Land Use Designation II
				areas.
					Title III—Restoration areas in Tongass National
				Forest
					Sec. 301. Designation of restoration areas.
					Title IV—Special Management Areas in Tongass National
				Forest
					Sec. 401. Designation of Special Management Areas.
					Title V—Wild, Scenic, and Recreational Rivers in Tongass National
				Forest
					Sec. 501. Designation of wild, scenic, and recreational
				rivers.
					Sec. 502. Special administrative provisions.
					Title VI—General provisions
					Sec. 601. Maps and legal description.
					Sec. 602. Fish and wildlife.
					Sec. 603. Management of newly acquired lands.
					Sec. 604. Water rights.
					Sec. 605. Withdrawal.
				
			2.Congressional
			 intentIt is the intent of
			 Congress in this Act—
			(1)to safeguard
			 certain National Forest System lands in the Tongass National Forest in Alaska
			 in perpetuity to preserve the wilderness values of these lands;
			(2)to guarantee the
			 public’s use and enjoyment of these lands through nondestructive uses,
			 including hunting, fishing, hiking, camping, and wildness appreciation;
			 and
			(3)to continue to
			 provide an opportunity for residents of Alaska to engage in a subsistence way
			 of life.
			3.Reference
			 mapIn this Act, the term
			 Alaska Rainforest Map means the map entitled Alaska
			 Rainforest Conservation Proposal for the Tongass National Forest and
			 dated September 10, 2007, which was prepared in connection with this
			 Act.
		IAdditional
			 Wilderness Areas in Tongass National Forest
			101.Designation of
			 wilderness areas, Tongass National ForestIn furtherance of the provisions of the
			 Wilderness Act (16 U.S.C. 1131 et seq.), certain public lands within the
			 Tongass National Forest in Alaska, which together comprise approximately
			 3,231,200 acres and are depicted as Proposed Wilderness on the
			 Alaska Rainforest Map, are hereby designated as wilderness. The wilderness
			 areas are deemed to be incorporated into the indicted wilderness area
			 designated by section 703 of the Alaska National Interest Lands Conservation
			 Act (Public Law 96–487; 94 Stat. 2418) or shall be an additional component of
			 the National Wilderness Preservation System, with the nomenclature and
			 approximate acreage as follows:
				(1)Berners Bay
			 Wilderness, consisting of approximately 265,700 acres, and given map reference
			 #2.
				(2)Chilkat Range
			 additions to Endicott River Wilderness, consisting of approximately 269,200
			 acres, and given map reference #3.
				(3)Chuck River
			 Wilderness additions, consisting of approximately 46,700 acres, and given map
			 reference #8.
				(4)Kadashan River
			 Wilderness, consisting of approximately 37,600 acres, and given map reference
			 #7.
				(5)Mansfield
			 Peninsula Wilderness addition to Admiralty Island National Monument, consisting
			 of approximately 65,800 acres, and given map reference #4.
				(6)Port
			 Houghton-Farragut Bay Wilderness, consisting of approximately 325,400 acres,
			 and given map reference #10.
				(7)Petersburg Creek
			 Wilderness additions, consisting of approximately 12,500 acres, and given map
			 reference #12.
				(8)Russell Fjord
			 Wilderness additions, consisting of approximately 513,000 acres, and given map
			 reference #1.
				(9)South Baranof
			 Wilderness additions, consisting of approximately 97,600 acres, and given map
			 reference #13.
				(10)South Etolin
			 Island Wilderness additions, consisting of approximately 85,200 acres, and
			 given map reference #16.
				(11)South Prince of
			 Wales Wilderness additions, consisting of approximately 149,400 acres, and
			 given map reference #18.
				(12)Speel-Whiting
			 River Wilderness, consisting of approximately 424,300 acres, and given map
			 reference #5.
				(13)Tebenkof-Kuiu
			 Wilderness additions, consisting of approximately 137,400 acres, and given map
			 references #15.
				(14)Thomas Bay, Twin
			 Peaks Wilderness, consisting of approximately 373,700 acres, and given map
			 reference #11.
				(15)Trap Bay
			 Wilderness, consisting of approximately 13,300 acres, and given map reference
			 #6.
				(16)West Chichagof
			 Island Wilderness additions, consisting of approximately 44,900 acres, and
			 given map reference #9.
				(17)West Duncan Canal
			 and Castle River Wilderness, consisting of approximately 233,900 acres, and
			 given map reference #14.
				(18)Wolf Lake
			 addition to Karta River Wilderness, consisting of approximately 3,600 acres,
			 and given map reference #17.
				(19)Cone Mountain
			 Wilderness, consisting of approximately 134,300 acres, and given map reference
			 #92.
				IILand
			 Use Designation II areas in Tongass National Forest
			201.Designation of
			 additional Land Use Designation II areas
				(a)DesignationCertain
			 public lands within the Tongass National Forest in Alaska, which together
			 comprise approximately 5,793,200 acres and are depicted on the Alaska
			 Rainforest Map as LUDII areas, are hereby designated as Land Use
			 Designation II lands, with the nomenclature and approximate acreage described
			 in the amendment made by subsection (b).
				(b)Description of
			 designated areasSection 508 of the Alaska National Interest
			 Lands Conservation Act, as added by section 201 of the Tongass Timber Reform
			 Act (Public Law 101–626; 104 Stat. 4428), is amended—
					(1)by
			 inserting (a) Allocations to LUD II.— before
			 The following; and
					(2)by adding at the
			 end the following:
						
							(13)Point
				adolphus-mud bay additionCertain lands comprising approximately
				4,600 acres and given map reference #26.
							(14)Anan creek
				additionCertain lands comprising approximately 26,200 acres and
				given map reference #54.
							(15)Big
				creekCertain lands comprising approximately 139,900 acres and
				given map reference #37.
							(16)Black
				bearCertain lands comprising approximately 19,300 acres and
				given map reference #71.
							(17)Mt. calder-mt.
				holbrook additionsCertain lands comprising approximately 31,800
				acres and given map reference #55.
							(18)Catherine
				islandCertain lands comprising approximately 15,100 acres and
				given map reference #33.
							(19)Chicken
				creek/neka westCertain lands comprising approximately 95,700
				acres and given map reference #27.
							(20)CholomondelyCertain
				lands comprising approximately 72,700 acres and given map reference #78.
							(21)Cleveland
				peninsulaCertain lands comprising approximately 331,585 acres
				and given map reference #66.
							(22)Deer
				islandCertain lands comprising approximately 7,200 acres and
				given map reference #58.
							(23)Douglas
				islandCertain lands comprising approximately 27,700 acres and
				given map reference #25.
							(24)Duke
				islandCertain lands comprising approximately 46,100 acres and
				given map reference #85.
							(25)Eek
				lakeCertain lands comprising approximately 12,100 acres and
				given map reference #81.
							(26)George,
				carroll, thorne inletsCertain lands comprising approximately
				99,300 acres and given map reference #76.
							(27)Gravina
				islandCertain lands comprising approximately 38,000 acres and
				given map reference #80.
							(28)Greater 11
				mileCertain lands comprising approximately 85,300 acres and
				given map reference #68.
							(29)Greater
				trocadero/soda bayCertain lands comprising approximately 59,900
				acres and given map reference #77.
							(30)GrindallCertain
				lands comprising approximately 7,600 acres and given map reference #73.
							(31)Heceta
				islandCertain lands comprising approximately 16,600 acres and
				given map reference #65.
							(32)Honker
				divide-sakar lakeCertain lands comprising approximately 155,400
				acres and given map reference #64.
							(33)Kadin
				islandCertain lands comprising approximately 2,000 acres and
				given map reference #45.
							(34)Kruzof
				islandCertain lands comprising approximately 106,500 acres and
				map reference #36.
							(35)Lake
				redfieldCertain lands comprising approximately 16,600 acres and
				given map reference #19.
							(36)Lincoln
				mountainsCertain lands comprising approximately 114,400 acres
				and given map reference #59.
							(37)Lisianski river
				additionsCertain lands comprising approximately 35,000 acres and
				given map reference #31.
							(38)Mitkof
				islandCertain lands comprising approximately 60,300 acres and
				map reference #44.
							(39)Mt.
				dollyCertain lands comprising approximately 7,000 acres and
				given map reference #57.
							(40)N. etolin
				islandCertain lands comprising approximately 39,700 acres and
				given map reference #51.
							(41)Naha river
				additionCertain lands comprising approximately 144,700 acres and
				given map reference #70.
							(42)NE
				baranofCertain lands comprising approximately 258,800 acres and
				given map reference #34.
							(43)NE
				chichagofCertain lands comprising approximately 78,600 acres and
				given map reference #28.
							(44)NE
				kuiuCertain lands comprising approximately 47,500 acres and
				given map reference #39.
							(45)NE
				kupreanofCertain lands comprising approximately 36,800 acres and
				given map reference #38.
							(46)Nunatak/lynn
				canalCertain lands comprising approximately 1,000,900 acres and
				given map reference #22.
							(47)Nutkwa river
				additionCertain lands comprising approximately 52,600 acres and
				given map reference #82.
							(48)Orchard
				LakeCertain lands comprising approximately 60,800 acres and
				given map reference #63.
							(49)Tenakee
				ridgeCertain lands comprising approximately 94,000 acres and
				given map reference #30.
							(50)Port
				camdenCertain lands comprising approximately 38,800 acres and
				given map reference #43.
							(51)Port
				lucyCertain lands comprising approximately 23,100 acres and
				given map reference #48.
							(52)Ratz
				pointCertain lands comprising approximately 31,900 acres and
				given map reference #61.
							(53)Red
				bayCertain lands comprising approximately 38,400 acres and given
				map reference #53.
							(54)Rocky
				passCertain lands comprising approximately 85,900 acres and
				given map reference #41.
							(55)Rush
				peakCertain lands comprising approximately 12,400 acres and
				given map reference #69.
							(56)Salmon bay lake
				additionsCertain lands comprising approximately 11,500 acres and
				given map reference #50.
							(57)Outside islands
				additionsCertain lands comprising approximately 26,300 acres and
				given map reference #72.
							(58)SE
				chichagofCertain lands comprising approximately 75,800 acres and
				given map reference #32.
							(59)Sea otter
				soundCertain lands comprising approximately 17,400 acres and
				given map reference #60.
							(60)Security
				BayCertain lands comprising approximately 37,300 acres and given
				map reference #40.
							(61)Shelter
				islandCertain lands comprising approximately 2,500 acres and
				given map reference #23.
							(62)Sitka
				soundCertain lands comprising approximately 289,900 acres and
				given map reference #35.
							(63)Skowl
				armCertain lands comprising approximately 53,200 acres and given
				map reference #75.
							(64)South
				lindenbergCertain lands comprising approximately 33,200 acres
				and given map reference #42.
							(65)South
				rocksCertain lands comprising approximately 6,900 acres and
				given map reference #86.
							(66)Sukkwan
				islandCertain lands comprising approximately 40,100 acres and
				given map reference #85.
							(67)Sullivan
				islandCertain lands comprising approximately 4,000 acres and
				given map reference #21.
							(68)Sumez
				islandCertain lands comprising approximately 28,400 acres and
				given map reference #79.
							(69)Taku
				riverCertain lands comprising approximately 300,800 acres and
				given map reference #24.
							(70)Thorne
				headCertain lands comprising approximately 8,300 acres and given
				map reference #67.
							(71)Tuxekan
				islandCertain lands comprising approximately 2,400 acres; map
				reference #62.
							(72)Twelvemile
				armCertain lands comprising approximately 69,400 acres and given
				map reference #74.
							(73)Upper Tenakee
				InletCertain lands comprising approximately 158,200 acres and
				given map reference #29.
							(74)West dall
				islandCertain lands comprising approximately 102,100 acres and
				given map reference #84.
							(75)Whale
				passCertain lands comprising approximately 21,400 acres and
				given map reference #56.
							(76)Woronkofski
				islandCertain lands comprising approximately 11,900 acres and
				given map reference #47.
							(77)Wrangell
				islandCertain lands comprising approximately 73,400 acres and
				given map reference #52.
							(78)Yakutat
				forelands additionCertain lands comprising approximately 164,000
				acres and given map reference #20.
							(79)Zarembo
				islandCertain lands comprising approximately 68,300 acres and
				given map reference #49.
							(80)Aaron creek, mt.
				cloud, eagle riverCertain lands comprising approximately 507,500
				acres and given map reference #46.
							(b)Map
				referenceThe map referred to in paragraphs (13) through (80) of
				subsection (a) means the Alaska Rainforest Map, as defined in section 3 of the
				Alaska Rainforest Conservation
				Act.
							(c)Special
				management ruleIn managing the LUD II management areas
				designated by paragraphs (13) through (80) of subsection (a), any portions of
				these areas with existing roads shall be managed as restoration areas under
				section 301(c) of the Alaska Rainforest
				Conservation
				Act.
							.
					(c)Recognition as
			 conservation system unitsSection 102(4) of the Alaska National
			 Interest Lands Conservation Act (16 U.S.C. 3102(4)) is amended by inserting
			 any Land Use Designation II management area, after
			 National Wilderness Preservation System,.
				IIIRestoration
			 areas in Tongass National Forest
			301.Designation of
			 restoration areas
				(a)DescriptionRestoration
			 areas in the Tongass National Forest are areas that have suffered environmental
			 damage from clearcutting, poorly constructed roads, or other land management
			 activities.
				(b)DesignationThe
			 following public lands within the Tongass National Forest in Alaska, which
			 together comprise approximately 29,000 acres and are depicted on the Alaska
			 Rainforest Map, are hereby designated as restoration areas for purposes of this
			 section:
					(1)Basket Bay
			 Restoration, consisting of approximately 3,900 acres and given map reference
			 #87.
					(2)North Prince of
			 Wales Restoration, consisting of approximately 25,100 acres and given map
			 reference #88.
					(c)Management
					(1)In
			 generalThe Secretary of Agriculture shall manage the restoration
			 areas designated by this section to restore their natural condition over the
			 short- and long-term.
					(2)Road
			 closureThe Secretary shall close all roads (except vital
			 transportation links designated by the Secretary) in the restoration areas as
			 soon as possible after the date of the enactment of this Act and rehabilitate
			 the closed roads to a natural condition.
					(3)Logged and other
			 damaged landsThe Secretary shall allow logged lands in the
			 restoration areas to return to a natural condition over time. Damage to stream
			 banks and other natural features shall be restored, with the goal of returning
			 the affected area to its natural state.
					IVSpecial
			 Management Areas in Tongass National Forest
			401.Designation of
			 Special Management Areas
				(a)DescriptionSpecial
			 Management Areas in the Tongass National Forest are areas subject to special
			 management as described in this section to protect the lands while still
			 allowing small-scale, community-based development of renewable resources that
			 are consistent with community needs, values, and traditions.
				(b)DesignationThe
			 following public lands within the Tongass National Forest in Alaska, which
			 together comprise approximately 43,100 acres, are hereby designated as special
			 management areas for purposes of this section:
					(1)Edna Bay Special
			 Management, consisting of approximately 16,600 acres and given map reference
			 #89.
					(2)Tenakee Special
			 Management, consisting of approximately 11,500 acres and given map reference
			 #91.
					(3)Yakutat Beach
			 Special Management, consisting of approximately 15,000 acres and given map
			 reference #90.
					(c)ManagementIn
			 managing the special management areas designated by this section, the Secretary
			 of Agriculture shall prohibit the clearcutting and similar even-age management
			 of trees and the construction of any new roads, except for spur roads. Spur
			 roads are defined as extending no more than 1/4 mile from
			 an existing road and will either be closed or obliterated after project
			 activity ceases.
				VWild,
			 Scenic, and Recreational Rivers in Tongass National Forest
			501.Designation of
			 wild, scenic, and recreational riversSection 3 of the Wild and Scenic Rivers Act
			 (16 U.S.C. 1274) is amended by adding at the end the following new
			 subsection:
				
					(e)Tongass National
				Forest, AlaskaIn addition to
				the components of the national wild and scenic rivers system designated by
				subsection (a), the following rivers and the land adjacent thereto are hereby
				designated as components of the national wild and scenic rivers system:
						(1)Antler
				RiverApproximately 13 miles of river within VCU 13 and 14 of the
				Tongass National Forest, beginning at the Antler Glacier approximately 9 miles
				downstream to the confluence with the Gilkey River and then approximately 4
				miles downstream to its terminus at Berners Bay, to be administered by the
				Secretary of Agriculture as a wild river.
						(2)Gilkey
				RiverApproximately 9 miles of river within VCU 14 and 15 of the
				Tongass National Forest, from the Gilkey Glacier to the confluence with the
				Antler River, to be administered by the Secretary of Agriculture as a wild
				river.
						(3)Berners
				riverApproximately 12 miles of river within VCU 12 of the
				Tongass National Forest, from the Kakuhan Mountains to Berners Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(4)Davies
				creekApproximately 5 miles of river within VCU 23 of the Tongass
				National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 2.5
				miles of river, from the Davies Glacier to a point where the river crosses onto
				private land, as a wild river.
							(B)Approximately 2.5
				miles of river, from a point immediately downstream of the private land to the
				confluence with Cowee Creek, as a recreational river.
							(5)Cowee
				CreekApproximately 13 miles of river within VCU 23 of the
				Tongass National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 10.5
				miles of river, from the Juneau Icefield to a point 500 feet upstream of the
				road, as a wild river.
							(B)Approximately 2.5
				miles of river, from a point 500 feet downstream of the road to Lynn Canal, as
				a wild river.
							(6)Dayebas
				creekApproximately 5 miles of river within VCU 17 of the Tongass
				National Forest, from an unnamed glacier on Mt. Villard to Taiya Inlet, to be
				administered by the Secretary of Agriculture as a wild river.
						(7)Deep Bay
				creekApproximately 6 miles of river within VCU 280 of the
				Tongass National Forest, from its headwaters to Deep Bay, to be administered by
				the Secretary of Agriculture as a wild river.
						(8)Eagle
				riverApproximately 4 miles of river within VCU 26 of the Tongass
				National Forest, from the Eagle Glacier to the confluence with the Herbert
				River, to be administered by the Secretary of Agriculture as follows:
							(A)Approximately 4
				miles of river, starting at the Eagle Glacier as a wild river.
							(B)Approximately 1.5
				miles of river, from 1 mile above the confluence with the Herbert River to the
				picnic area, as a scenic river.
							(C)Approximately .5
				mile of river, from the picnic area to Lynn Canal, as a recreational
				river.
							(9)Endicott
				riverApproximately 21 miles of river within VCU 102 and 107 of
				the Tongass National Forest, from Endicott Lake to west Lynn Canal, to be
				administered by the Secretary of Agriculture as a wild river.
						(10)Fish bay river
				and hot springsApproximately 9 miles of river within VCU 287 of
				the Tongass National Forest, from its headwaters on the north side of Annahootz
				Mtn. to Fish Bay, to be administered by the Secretary of Agriculture as a
				recreational river.
						(11)Fred’s
				creekApproximately 5 miles of river within VCU 308 of the
				Tongass National Forest, from its headwaters below Crater Ridge to Sitka Sound,
				to be administered by the Secretary of Agriculture as a wild river.
						(12)Goose flats
				rivers (upper and lower forks)Approximately 17 miles of river
				within VCU 224 and 225 of the Tongass National Forest, from its headwaters in
				the Moore Mtns. to Tenakee Inlet, to be administered by the Secretary of
				Agriculture as a wild river.
						(13)Herbert
				RiverApproximately 6 miles of river within VCU 26 of the Tongass
				National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 4
				miles of river, starting at the Herbert Glacier, as a wild river.
							(B)Approximately 1.5
				miles of river, from 1 mile above the confluence with the Eagle River to the
				picnic area, as a scenic river.
							(C)Approximately .5
				mile of river, from the picnic area to east Lynn Canal, as a recreational
				river.
							(14)Iris meadows
				creekApproximately 5 miles of river within VCU 307 of the
				Tongass National Forest, from its headwaters below Mount Edgecumbe to Shelikof
				Bay, to be administered by the Secretary of Agriculture as a recreational
				river.
						(15)Kadashan
				riverApproximately 8 miles of river within VCU 235 of the
				Tongass National Forest, from its headwaters to Tenakee Inlet, to be
				administered by the Secretary of Agriculture as a wild river.
						(16)Katzehin
				riverApproximately 12 miles of river within VCU 9 of the Tongass
				National Forest, from the Meade Glacier to Chilkoot Inlet, to be administered
				by the Secretary of Agriculture as a wild river.
						(17)Lace
				riverApproximately 20 miles of river within VCU 13 of the
				Tongass National Forest, from the Meade Glacier to Berners Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(18)Long bay
				riverApproximately 7 miles of river within VCU 228 of the
				Tongass National Forest, from its headwaters in the Moore Mtns. to Long Bay, to
				be administered by the Secretary of Agriculture as a wild river.
						(19)Port Houghton
				river and salt chuckApproximately 12 miles of river within VCU
				78 and 79 of the Tongass National Forest, from an unnamed lake at the base of
				the Coastal Mtns. to the salt chuck, to be administered by the Secretary of
				Agriculture as a wild river.
						(20)St. james bay
				creekApproximately 5 miles of river within VCU 106 and 110 of
				the Tongass National Forest, from its headwaters in the Chilkat Range to the
				boundary of the St. James Bay Marine State Park, to be administered by the
				Secretary of Agriculture as a wild river.
						(21)Sanborn creek
				and canalApproximately 6.5 miles of river and estuary within VCU
				84 of the Tongass National Forest, from its headwaters to Port Houghton, to be
				administered by the Secretary of Agriculture as a wild river.
						(22)Seal bay river
				(all three branches)Approximately 7 miles of river within VCU
				229 of the Tongass National Forest, from its headwaters to Tenakee Inlet, to be
				administered by the Secretary of Agriculture as a wild river.
						(23)Sea Lion Cove
				creeks (north and south forks)Approximately 4 miles of river
				within VCU 305 of the Tongass National Forest, from its headwaters to Sea Lion
				Cove, to be administered by the Secretary of Agriculture as a wild
				river.
						(24)Sitkoh
				creekApproximately 4 miles of river within VCU 244 of the
				Tongass National Forest, from Sitkoh Lake to Sitkoh Bay, to be administered by
				the Secretary of Agriculture as a scenic river.
						(25)South sullivan
				riverApproximately 9 miles of river within VCU 98 of the Tongass
				National Forest, from its headwaters to saltwater, to be administered by the
				Secretary of Agriculture as a wild river.
						(26)Taku
				riverApproximately 17 miles of river within VCU 46 of the
				Tongass National Forest, from the United States border to a point approximately
				8 miles upstream from saltwater, the boundary of State land ownership, to be
				administered by the Secretary of Agriculture as a wild river.
						(27)Whiting
				riverApproximately 25 miles of river within VCU 61 of the
				Tongass National Forest, from the U.S. border to Port Snettisham, to be
				administered by the Secretary of Agriculture as a wild river.
						(28)Yeldagalga
				creekApproximately 6 miles of river within VCU 19 of the Tongass
				National Forest, from its headwaters on Sinclair Mtn. to east Lynn Canal, to be
				administered by the Secretary of Agriculture as a wild river.
						(29)Aaron, oerns
				and berg creeksApproximately 37 miles of river within VCU 503
				and 508 of the Tongass National Forest, from their headwaters in the Coastal
				Range to Blake Channel, to be administered by the Secretary of Agriculture as a
				wild river.
						(30)Blind river and
				sloughApproximately 5 miles of river within VCU 451 of the
				Tongass National Forest, from its headwaters to the Wrangell Narrows, to be
				administered by the Secretary of Agriculture as a recreational river.
						(31)Castle
				riverApproximately 23 miles of river within VCU 435 of the
				Tongass National Forest, from its headwaters to Duncan Canal, to be
				administered by the Secretary of Agriculture as a wild river.
						(32)Crittenden
				creekApproximately 8 miles of river within VCU 501 of the
				Tongass National Forest, from its headwaters to the boundary of State-owned
				land, to be administered by the Secretary of Agriculture as a wild
				river.
						(33)Duncan salt
				chuck creekApproximately 12 miles of river within VCU 441, 424
				and 426 of the Tongass National Forest, from its headwaters to saltwater, to be
				administered by the Secretary of Agriculture as a wild river.
						(34)Eagle river and
				lakeApproximately 12 miles of river and lake within VCU 519 of
				the Tongass National Forest, from Eagle Lake to saltwater, to be administered
				by the Secretary of Agriculture as a wild river.
						(35)Fall dog
				creekApproximately 4 miles of river within VCU 400 of the
				Tongass National Forest, from its headwaters to Security Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(36)Farragut river
				(north and south forks)Approximately 30 miles of river within
				VCU 90, 91 and 92 of the Tongass National Forest, to be administered by the
				Secretary of Agriculture as follows:
							(A)Approximately 29
				miles of river, from unnamed glaciers to a point 1 mile upstream of Farragut
				Bay, as a wild river.
							(B)Approximately 1
				mile of river, from a point 1 mile upstream of Farragut Bay to Farragut Bay, as
				a scenic river.
							(37)Harding
				riverApproximately 16 miles of river within VCU 511 of the
				Tongass National Forest, from its headwaters to Bradfield Canal, to be
				administered by the Secretary of Agriculture as a wild river.
						(38)Kadake
				creekApproximately 23 miles of river within VCU 421 of the
				Tongass National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 5
				miles of river, from its headwaters to a point 5 miles downstream, as a wild
				river.
							(B)Approximately 18
				miles of river, from a point 5 miles downstream from its headwaters to Kadake
				Bay, as a scenic river.
							(39)Kah sheets
				creek and lakeApproximately 9 miles of river within VCU 434 of
				the Tongass National Forest, from its headwaters to Douglas Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(40)King george
				riverApproximately 5 miles of river within VCU 462 of the
				Tongass National Forest, from its headwaters to Stikine Strait, to be
				administered by the Secretary of Agriculture as a recreational river.
						(41)Kushneahin
				creekApproximately 9 miles of river and lake within VCU 431 of
				the Tongass National Forest, from Barrie Lake to Sumner Strait, to be
				administered by the Secretary of Agriculture as a wild river.
						(42)Kutlaku creek
				and lakeApproximately 2 miles of river within VCU 403 of the
				Tongass National Forest, from its headwaters to Bay of Pillars, to be
				administered by the Secretary of Agriculture as a wild river.
						(43)Lovelace creek
				and tributariesApproximately 9 miles of river within VCU 430 of
				the Tongass National Forest, from its headwaters to Keku Straits, to be
				administered by the Secretary of Agriculture as a wild river.
						(44)Menefee creek
				and lakeApproximately 2 miles of river within VCU 471.1 of the
				Tongass National Forest, from Menefee Lake to Menefee Inlet, to be administered
				by the Secretary of Agriculture as a wild river.
						(45)Olive
				creekApproximately 4 miles of river within VCU 469 of the
				Tongass National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 3
				miles of river, from its headwaters to a point 1 mile upstream from its
				terminus, as a wild river.
							(B)Approximately 1
				mile of river, from a point 1 mile upstream from its terminus to its terminus
				at Olive Cove, as a scenic river.
							(46)Salt lagoon
				lake, river and estuaryApproximately 4 miles of river within VCU
				418 of the Tongass National Forest, from Salt Lagoon Lake to Salt Lagoon, to be
				administered by the Secretary of Agriculture as a wild river.
						(47)Stikine
				riverApproximately 25 miles of river within VCU 492, 493, 495,
				496, 497, and 499 of the Tongass National Forest, from the U.S. border to Dry
				Strait, to be administered by the Secretary of Agriculture as a wild
				river.
						(48)Tunehean creek
				and tributariesApproximately 20 miles of river within VCU 428
				and 429 of the Tongass National Forest, from its headwaters to Keku Straits, to
				be administered by the Secretary of Agriculture as a wild river.
						(49)Virginia Lake
				and creekApproximately 9 miles of river within VCU 502 of the
				Tongass National Forest, from Virginia Lake to saltwater, to be administered by
				the Secretary of Agriculture as a wild river.
						(50)Bailey Bay lakes
				and streamApproximately 5 miles of river within VCU 726 of the
				Tongass National Forest, from the uppermost lake to Bailey Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(51)Black bear
				creekApproximately 8 miles of river within VCU 709 of the
				Tongass National Forest, from unnamed lake to Union Bay, to be administered by
				the Secretary of Agriculture as a wild river.
						(52)Blossom
				riverApproximately 25 miles of river within VCU 815, 816, and
				818 of the Tongass National Forest, to be administered by the Secretary
				Agriculture as follows:
							(A)Approximately 11
				miles of river, from its headwaters to a point approximately 11 miles
				downstream where it reaches the United States Borax mine access road, as a wild
				river.
							(B)Approximately 14
				miles of river, from a point approximately 11 miles downstream stream from its
				headwaters to Wilson Arm, as a scenic river.
							(53)Carroll
				riverApproximately 9 miles of river within VCU 744 of the
				Tongass National Forest, from its headwaters to Carroll Inlet, to be
				administered by the Secretary of Agriculture as a wild river.
						(54)Essowah lakes
				and streamsApproximately 13 miles of river and lakes within VCU
				659 of the Tongass National Forest, from Parrot Lake to saltwater, to be
				administered by the Secretary of Agriculture as a wild river.
						(55)Gokachin creek
				and lakesApproximately 30 miles of river and lakes within VCU
				754 and 755 of the Tongass National Forest, from the uppermost lake to
				saltwater, to be administered by the Secretary of Agriculture as a wild
				river.
						(56)Honker divide
				(thorne river/hatchery 19 creek)Approximately 42 miles of river
				within VCU 552, 573, 574, 575, and 586 of the Tongass National Forest, to be
				administered by the Secretary of Agriculture as follows:
							(A)Approximately 4
				miles of river, from Thorne Bay to a point approximately 4 miles upstream, as a
				recreational river.
							(B)Approximately 24
				miles of river, from a point approximately 4 miles upstream of Thorne Bay to a
				point approximately .5 miles south of Sweetwater Lake, as a wild river.
							(C)Approximately 14
				miles of river, from a point approximately .5 miles south of Sweetwater Lake to
				Barnes Lake, as a scenic river.
							(57)Johnson lake and
				streamApproximately 6 miles of river and lake within VCU 692 of
				the Tongass National Forest, from Johnson Lake to Moira Sound, to be
				administered by the Secretary of Agriculture as a wild river.
						(58)Kegan lakes and
				streamApproximately 9 miles of river and lakes within VCU 684 of
				the Tongass National Forest, from Upper Kegan Lake to Moira Sound, to be
				administered by the Secretary of Agriculture as a wild river.
						(59)Mcdonald lake
				systemApproximately 6 miles of river and lakes within VCU 724 of
				the Tongass National Forest, from the uppermost lake to Yes Bay, to be
				administered by the Secretary of Agriculture as a wild river.
						(60)Naha
				riverApproximately 19 miles of river within VCU 742 of the
				Tongass National Forest, to be administered by the Secretary of Agriculture as
				follows:
							(A)Approximately 17
				miles of river, from Orton Lake to the upper reaches of Roosevelt Lagoon, as a
				wild river.
							(B)Approximately 2
				miles of river, from a point approximately 1 mile upstream of Roosevelt Lagoon
				to saltwater to saltwater, as a scenic river.
							(61)Orchard creek
				and lakeApproximately 26 miles of river and lake within VCU 733
				and 734 of the Tongass National Forest, from Orchard Lake to saltwater, to be
				administered by the Secretary of Agriculture as a wild river.
						(62)Salmon
				river/fish creekApproximately 10 miles of river within VCU 806
				of the Tongass National Forest, from the headwaters of Fish Creek to Portland
				Canal, to be administered by the Secretary of Agriculture as a recreational
				river.
						(63)Sarkar lakes
				systemApproximately 19 miles of river and lakes within VCU 554
				of the Tongass National Forest, to be administered by the Secretary of
				Agriculture as follows:
							(A)Approximately 17
				miles of river, from the uppermost lake to a point 500 feet above its
				intersection with a logging road, as a wild river.
							(B)Approximately 2
				miles of river, from a point 500 feet above its intersection with a logging
				road to saltwater, as a recreational river.
							(64)Vixen
				river/hofstead lakeApproximately 6.5 miles of river and lake
				within VCU 718 and 720 of the Tongass National Forest, from Hofstead Lake to
				saltwater, to be administered by the Secretary of Agriculture as a recreational
				river.
						(65)Wilson river
				and lakeApproximately 12 miles of river and lake within VCU 817
				and 818 of the Tongass National Forest, to be administered by the Secretary of
				Agriculture as follows:
							(A)Approximately 9
				miles of river, from Wilson Lake to the Wilderness boundary, as a wild
				river.
							(B)Approximately 3
				miles of river, from the Wilderness boundary to saltwater, as a scenic
				river.
							.
			502.Special
			 administrative provisions
				(a)Boundaries and
			 management plansWithin five years after the date of the
			 enactment of this Act, the Secretary of Agriculture shall take such action as
			 is necessary to establish detailed boundaries and formulate detailed management
			 plans for the components of the national wild and scenic rivers system
			 designated by this title.
				(b)Adjacent lands;
			 withdrawalNotwithstanding any provision to the contrary in
			 sections 3 and 9 of the Wild and Scenic Rivers Act (16 U.S.C. 1274, 1280), with
			 respect to each component of the national wild and scenic rivers system
			 designated by this title—
					(1)the boundary of
			 each component shall include an average of not more than 640 acres per mile on
			 both sides of the river; and
					(2)the withdrawal
			 made by clause (iii) of section 9(a) of such Act shall apply to the minerals in
			 Federal lands that constitute the bed or bank or are situated within
			 1/2 mile from both sides of the component.
					VIGeneral
			 provisions
			601.Maps and legal
			 description
				(a)SubmissionAs
			 soon as practicable after the date of the enactment of this Act, the Secretary
			 of Agriculture shall submit to Congress a map and legal description of each
			 wilderness area, wilderness study area, Land Use Designation II management
			 area, restoration area, and special management area designated by this Act or
			 an amendment made by this Act.
				(b)Force of
			 lawA map and legal description submitted under subsection (a)
			 shall have the same force and effect as if included in this Act, except that
			 the Secretary may correct clerical and typographical errors in the map and
			 legal description.
				(c)Public
			 availabilityEach map and legal description submitted under
			 subsection (a) shall be filed and made available for public inspection in the
			 Office of the Chief of the Forest Service.
				602.Fish and
			 wildlifeNothing in this Act
			 affects the jurisdiction of the State of Alaska with respect to wildlife and
			 fish on the public lands located in the State.
			603.Management of
			 newly acquired landsAny land
			 within the boundaries of a wilderness area, wilderness study area, Land Use
			 Designation II management area, restoration area, or special management area
			 designated by this Act or an amendment made by this Act that is acquired by the
			 Federal Government after the date of the enactment of this Act shall—
				(1)become part of the
			 wilderness area, wilderness study area, Land Use Designation II management
			 area, restoration area, or special management area in which the land is
			 located; and
				(2)be managed in
			 accordance with the applicable title of this Act and other laws applicable to
			 such area.
				604.Water
			 rights
				(a)Wilderness area
			 reservationWith respect to each wilderness area designated by
			 this Act, Congress hereby reserves a quantity of water sufficient to fulfill
			 the purposes of this Act. The priority date of such reserved water rights shall
			 be the date of the enactment of this Act. The Federal water rights so reserved
			 are specific to the wilderness areas located in Alaska designated under this
			 Act.
				(b)Duties of
			 Secretary of AgricultureThe Secretary of Agriculture and all
			 other officers of the United States shall take all steps necessary to protect
			 the rights reserved by this section, including the filing by the Secretary of a
			 claim for the qualification of such rights in any present or future appropriate
			 stream adjudication in the courts of the State of Alaska in which the United
			 States is or may be joined and which is conducted in accordance with section
			 208 of the Act of July 10, 1952 (44 U.S.C. 666; commonly referred to as the
			 McCarran Amendment).
				(c)Relation to
			 other reservationsNothing in this Act shall be construed as a
			 relinquishment or reduction of any water rights reserved or appropriated by the
			 United States in the State of Alaska on or before the date of enactment of this
			 Act.
				(d)No precedents
			 establishedNothing in the Act related to the reserved Federal
			 water rights shall be construed as establishing a precedent with regard to any
			 future designations, nor shall it constitute an interpretation of any other Act
			 or any designation made thereto.
				605.WithdrawalSubject to valid rights existing on the date
			 of the enactment of this Act, the Federal land within a wilderness area,
			 wilderness study area, Land Use Designation II management area, restoration
			 area, or special management area designated by this Act or an amendment made by
			 this Act is withdrawn from all forms of—
				(1)entry,
			 appropriation, or disposal under public law;
				(2)location, entry,
			 and patent under mining law; and
				(3)disposition under
			 all laws pertaining to mineral and geothermal leasing or mineral
			 materials.
				
